Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2, 3, and 6 have been canceled.  Claims 1, 4, 5, and 7-10 are under current examination.

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 7/22/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	All rejections of newly canceled claims 2, 3, and 6 are withdrawn in view of Applicant’s cancelation of these claims.
	The objection to claim 1 has been withdrawn.  Applicant’s argument to this effect on page 4 of Remarks is persuasive.
	The rejection of claims 1-10 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect on page 4 of Remarks is persuasive.
	The rejection of claims 1-10 under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims in combination with Applicant’s persuasive arguments presented on pages 5 and 6 of Remarks.  
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach or suggest the claimed method steps in particular combination, and a product achieved from a similar process cannot be shown to necessarily be the same product that results from the particular claimed method steps.


Conclusion
	Claims 1, 4, 5, and 7-10 (renumbered 1-7) are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617